               Case 20-12602-BLS         Doc 142     Filed 12/07/20     Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE


In re:                              )
                                    )
                                    )                         Chapter 11
RED REEF ALTERATIVE INVESMENTS, )
and EMERGENT CAPITAL, INC.,         )                         Case No. 20-12602 (BLS)
                                    )
                  Debtors.          )
____________________________________)                         Jointly Administered
                                    )
In re:                              )
                                    )
IMPERIAL PREMIUM FINANCE, LLC, )                              Chapter 11
                                    )
                  Debtor.           )                         Case No.: 12694 (BLS)
____________________________________)


                                 NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that Jonathan B. Butler of the law firm of Ciklin Lubitz, hereby

enters his appearance on behalf of creditors, Phyllis Pohl, Allan J. Pohl and Kimberly Y. Sheris,

and requests that all future notices, motions, orders, agenda and any other papers filed in the above

case be directed via CM/ECF at the email addresses set forth below.

Dated: December 7, 2020                       Respectfully submitted

                                              /s/Jonathan B. Butler
                                              Jonathan B. Butler, Esq.
                                              FL Bar No.: 56197
                                              Ciklin Lubitz
                                              515 N. Flagler Drive, 20th Floor
                                              West Palm Beach, FL 33401
                                              (O) 561-820-0374 / (F) 561-833-4209
                                              Email: jbutler@ciklinlubitz.com
                                                     service@ciklinlubitz.com
                                              Attorneys for Phyllis & Allan Pohl, Kimberly Sheris
